DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0053]: “temperature sensor 120” appears to be a typographical error for “temperature sensor 121.” See [0056] and Fig. 9.
[0052], [0056], and elsewhere: “processor 102” appears to be a typographical error for “processor 110.” See Fig. 9 and [0051] and elsewhere.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sensor suite 104 [0051].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informality:  
Claim 20: Applicant is respectfully advised to provide “and” at the end of line 9 to separate the two “wherein” clauses.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonsich (US 10,422,260 B2). 
Regarding claim 1, Tonsich discloses a mobile emissions control system 104 (Fig. 5; Abstract; col. 3, lines 30-31) (i.e., a treatment assembly) comprising:
 an exhaust inlet duct 132 (col. 7, lines 46-47) (i.e., an inlet) for filtering the exhaust of a ship’s auxiliary diesel engines while the ship is at berth (col. 6, lines 53-55) (i.e., a stationary processing facility that is configured to produce an exhaust stream); and
a utility duct 106 connected to the exhaust inlet duct 132 (Fig. 6) that may include a connector and/or stack adapter 108 that connects duct 106 to an exhaust stack 103 (Fig. 1; col. 4, lines 34-37; col. 5, lines 38-44) and that can be disconnected (col. 7, lines 23-25) (i.e., a coupling configured to releasably 
wherein the treatment assembly/emissions control system is configured to:
draw exhaust into the emissions control system (col. 7, lines 46-47) (i.e., receive the exhaust stream in an input stream);
remove particulate matter using filter elements 144 (col. 8, lines 39-42) (i.e., treat at least one constituent of the input stream); 
emit processed exhaust from an exhaust stack 152 (col. 4, line 67 to col. 5, line 1) (i.e., produce a treated exhaust); and 
be movable by being mounted to a chassis 122 attached to a tractor 124 (col. 2, line 1; col. 6, lines 63-66) (i.e., be transported to various locations).
Tonsich discloses all the limitations of claim 1.

Regarding claim 2, Tonsich discloses that the emissions control system 104 is mounted to a chassis 122 attached to a tractor 124 (Fig. 5; col. 2, line 1; col. 6, lines 63-66) (i.e., the treatment assembly is disposed on a vehicle with wheels).

Regarding claim 3, Tonsich discloses that the emissions control system comprises a ceramic filter housing 142 (Fig. 5; col. 7, line 41) (i.e., the treatment assembly includes a treatment house) and a fan 136 to draw exhaust into the system (Fig. 1; col. 7, lines 46-48) (i.e., a fan that induces the input stream to flow through the treatment house).

Tonsich discloses diesel engine of a ship having an exhaust stack 103 that is connected to the duct 106 (col. 4, lines 33-35) (i.e., a stationary processing facility includes a stack configured to exhaust to atmosphere, wherein the stack includes the outlet). 

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonsich.
Regarding claim 11, Tonsich discloses a method for allowing a ship at-berth to achieve emission reductions (col. 2, lines 59-61; col. 13, lines 10-11) comprising providing a mobile emissions control system 104 (Fig. 5; Abstract; col. 3, lines 30-31) (i.e., a treatment assembly) that includes an exhaust inlet duct 132 (col. 7, lines 46-47) (i.e., assembling a treatment assembly including an inlet);
providing a utility duct 106 connected to the exhaust inlet duct 132 (Fig. 6) that may include a connector and/or stack adapter 108 that connects duct 106 to an exhaust stack 103 from a diesel engine (Fig. 1; col. 4, lines 34-37; col. 5, lines 38-44) and that can be disconnected (col. 7, lines 23-25) (i.e., releasably coupling the inlet with an outlet of a stationary processing facility that is configured to produce an exhaust stream);
capturing the exhaust from the duct 106 (col. 4, lines 35-38) and filtering the exhaust within a filter housing 142 (Figs. 1 & 5; col. 4, line 64) and removing particulate matter using filter elements 144 (col. 8, lines 39-42) (i.e., receiving, by the treatment assembly, the exhaust stream in an input stream; treating, by the treatment assembly, at least one constituent of the input stream);
emitting a processed exhaust from an exhaust stack 152 (col. 4, line 67 to col. 5, line 1) (i.e., producing, by the treatment assembly, a treated exhaust);
disconnecting the emissions control system 104 from the ship (col. 7, lines 14-25) (i.e. decoupling the treatment assembly from the stationary processing facility); and 
mounting the emissions control system 104 on a chassis 122 that can be towed (col. 7, lines 3-5), which implicitly discloses the transporting of a treatment assembly to various locations.
Tonsich discloses all the limitations of claim 11. 

Regarding claim 12, Tonsich discloses that the emissions control system 104 is mounted to a chassis 122 attached to a tractor 124 (Fig. 5; col. 2, line 1; col. 6, lines 63-66) (i.e.,containing the treatment assembly on a vehicle with wheels).

Regarding claim 13, Tonsich discloses that the emissions control system comprises a fan 136 to draw exhaust into the system (Fig. 1; col. 7, lines 46-48) (i.e., inducing, by a fan in the treatment assembly, the input stream to flow) including a ceramic filter housing 142 (Fig. 5; col. 7, line 41) (i.e., through a treatment house).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonsich. 
Tonsich discloses a mobile emissions control system 104 (Fig. 5; Abstract; col. 3, lines 30-31) comprising a ceramic filter housing 142 (Fig. 5; col. 7, line 41) (i.e., a treatment house) mounted to a chassis 122 attached to a tractor 124 (col. 2, line 1; col. 6, lines 63-66) (i.e., a system; a vehicle; a treatment house disposed on the vehicle);
 an exhaust inlet duct 132 (col. 7, lines 46-47) (i.e., an inlet) for filtering the exhaust of a ship’s auxiliary diesel engines (col. 6, lines 53-55), and a utility duct 106 connected to the exhaust inlet duct 132 (Fig. 6) that may include a connector and/or stack adapter 108 that connects duct 106 to an exhaust stack 103 (Fig. 1; col. 4, lines 34-37; col. 5, lines 38-44) and that can be disconnected (col. 7, lines 23-25) (i.e., an inlet connected with the treatment house and configured to releasable couple with a source of an exhaust stream); and
a fan 136 to draw exhaust into the system (Fig. 1; col. 7, lines 46-48) and out of the system through an exhaust stack 152 (col. 5, lines 1-4) (i.e., a fan disposed on the vehicle and configured to 
wherein filter elements 144 are configured to remove particulate matter from the exhaust (col. 8, lines 39-42) (i.e., wherein the treatment house is configured to treat at least one constituent of the input stream and produce a treated exhaust discharged from the fan); and
wherein the tractor 124 and chassis 122 (col. 6, lines 64-66) allow the system to be movable (col. 2, line 3) (i.e., wherein the vehicle with the treatment house and the fan is configured for transport to, and operation at, various locations).
Tonsich discloses all the limitations of claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tonsich, as applied to claim 3 above, and further in view of Vross et al. (US 6,022,389, hereinafter “Vross”).
Regarding claim 4, Tonsich discloses all the limitations of claim 3, as discussed above. However, Tonsich does not explicitly disclose that the treatment assembly includes a fresh air damper disposed between the inlet and the treatment house, wherein the fresh air damper is configured to admit ambient air into the treatment house. 
Vross discloses a system comprising filtration units for filtering fumes (Figs. 1, 2; col. 8, lines 7-11) comprising a mobile filtration unit 10 (col. 4, line 37). Vross teaches that when fumes are transported into a plenum 22 of the mobile filtration unit (col. 4, lines 56-57), they may be mixed with ambient air entering through air inlet units 92 (Fig. 4; col. 7, lines 2-5) using adjustable dampers 94 (col. 6, lines 60-62) (i.e., a fresh air damper). Vross teaches it has been discovered that cooling fumes to 110° F can considerably increase the efficiency of a filtration unit (col. 7, lines 9-12). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tonsich by providing a fresh air damper disposed between the inlet and the treatment house, wherein the fresh air damper is configured to admit ambient air into the treatment house as taught by Vross because (1) Vross teaches filters that are effective for removing particulate matter (Vross, col. 5, lines 15-19, 47-49), (2) cooling fumes to 110° F can considerably increase the efficiency of a filtration unit (Vross, col. 7, lines 9-12), (3) the air inlet units of a fresh air damper Vross are disposed between a collection hood 25 (Vross, Fig. 1; col. 4, lines 56-57) and a first filtration cabinet 38 (Vross, Fig. 2; col. 5, line 9) (i.e., between an inlet and a treatment house), so the recited disposition of the claimed fresh air damper would have been prima facie obvious, and (4) the skilled practitioner would have been aware of the technique of cooling filters using ambient air and would have found it prima facie obvious to optimize filtration conditions accordingly.

Tonsich teaches that the emission control system is powered by a generator 162 (Figs. 1 & 7; col. 7, lines 32-34) of which the fan is a part (col. 7, lines 46-48), so configuring a generator to power the fan would have been prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich in view of Vross, as applied to claim 5 above, and further in view of Malone (US 5,425,316).
Vross teaches that fumes should be cooled to 110° F (i.e., a maximum temperature) to increase the efficiency of a filtration unit (col. 7, lines 9-12), so Vross implicitly teaches the monitoring of a temperature in a treatment house, and the maintaining of a temperature at a level below a maximum temperature by operating a fresh air damper would have been prima facie obvious in view of the adjustable damper 94 that regulates an amount of ambient air entering a plenum of the mobile filtration unit (col. 6, lines 60-62). However, Tonsich in view of Vross does not explicitly disclose a controller configured to carry out these functions.
Malone discloses a filtration module for filtering particles from an exhaust (col. 4, lines 57-60; col. 5, lines 1-2, 17-18). Malone teachees an air-cooling module 60 that cools the exhaust with outside air 208a before entering electrostatic filter module 71/209 (Figs. 1 & 2; col. 4, lines 21-23, 66-68, col. 8, lines 1-2). Malone teaches that the cooling module is operated by a controller 221 of a control system 220 using temperature monitors (Fig. 3; col. 6, lines 4-12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tonsich in view of Vross by providing a controller configured to monitor a temperature in the treatment house; and maintain the temperature at a level below a maximum temperature by operating the fresh air damper as taught by Malone because (1) Vross teaches the cooling of fumes to 110° F (i.e., a maximum temperature) using dampers (Vross, col. 7, lines 9-12; col. 6, lines 60-62), (2) a controller was known to be useful to manage the Malone, Fig. 3; col. 4, lines 21-23, 66-68, col. 8, lines 1-2), and (3) it has been held that an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 (III).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich, as applied to claim 1 above, and further in view of Vross and Malone.
Tonsich discloses all the limitations of claim 1, as discussed above. Tonsich further discloses a mobile emissions control system 104 that comprises:
a fan 136 to draw exhaust into the system (Fig. 1; col. 7, lines 46-48) (i.e., a fan configured to induce a flow of the exhaust stream through the inlet as the input stream);
filter housing between the utility duct 106 and the filter housing 142 (Fig. 1) (i.e., a treatment house disposed between the inlet and the fan); and
a generator 162 that powers the emissions control system (col. 7, lines 32-34) (i.e., the treatment assembly is self-powered by the generator).
However, Tonsich does not explicitly disclose (i) a motor coupled with the fan; (ii) a control system configured to operate the treatment assembly; or (iii) a generator coupled with the motor and the control system.
Regarding (i), Vross discloses an electric drive motor 58 mounted within blower module 53 (Fig. 6; col. 5, lines 42-43) (i.e., a motor coupled with the fan).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tonsich by providing a motor coupled with the fan as taught by Vross because (1) Tonsich teaches a fan but does not discuss a motor for powering it (Tonsich, col. 7, lines 46-48), and (2) an electric drive motor 58 can power a blower module 53 (Vross, Fig. 6; col. 5, lines 42-43).
Malone teaches a control system 220 the controls an electrostatic filtration module (Fig. 3; col. 5, lines 1-2, 23-24) in a system that induces the movement of exhaust using a fan (col. 4, lines 35-37) and that uses motors (col. 9, lines 3-4). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tonsich in view of Vross by providing (ii) a control system configured to operate the treatment assembly as taught by Malone because the operation of a filtration system can be managed by a control system (Malone, col. 5, lines 1-2, 23-24).
Regarding (iii), Vross discloses an electric drive motor 58 mounted within blower module 53 (Fig. 6; col. 5, lines 42-43), and an engine that powers the blower (col. 5, lines 36-38; col. 7, line 28), and Malone teaches a computer-based controller that controls system motors (Fig. 5; col. 5, lines 66-68), so in view of the teaching of Tonsich of a the coupling of a generator 162 that powers an emissions control system (col. 7, lines 32-34), the providing of a generator coupled with the motor and the control system would have been prima facie obvious to provide power and control the movement of a gas stream to be treated.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich in view of Vross and Malone, as applied to claim 7 above, and further in view of Kitch (US 2011/0042964 A1).
Tonsich in view of Vross and Malone does not explicitly disclose a control system that includes at least one controller configured to monitor operation of the motor; monitor operation of the generator; and display any faults in the monitored operations through the operator interface.
Kitch discloses an engine driven electrical generating system for use in confined space enclosures (Abstract). Kitch teaches an onboard computer for interpreting diagnostic code signals and displaying desired parameters on a graphic interface ([0029]). Kitch further teaches the digital display of numeric error codes and error code light flashing ([0039]). Kitch teaches that such systems are needed 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tonsich in view of Vross and Malone by providing a control system that includes at least one controller configured to monitor operation of the motor; monitor operation of the generator; and display any faults in the monitored operations through the operator interface as taught by Kitch because (1) Tonsich discloses a mobile system that requires a generator for power (Tonsich, Abstract; col. 4, line 66), and (2) the digital display of numeric error codes allows for the troubleshooting of a generator to simplify repair in the event of a common failure (Kitch, [0020], [0038], [0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich, as applied to claim 1 above, and further in view of Powell et al. (US 9,089,806 B2, hereinafter “Powell”).
Tonsich discloses all the limitations of claim 1, as discussed above. However, Powell does not explicitly disclose a treatment assembly that includes at least one pressure sensor and includes at least one controller configured to receive an input from the at least one pressure sensor; and determine, from the input, a flow through the treatment assembly. 
Powell discloses an exhaust gas collection system for capturing exhaust gas emitted by an engine of a vessel at berth (Abstract) and delivering them to an emissions treatment system (i.e., a treatment assembly) for the removal of pollutants (col. 4, lines 4-6). Powell teaches the use of a commercially available pressure sensor to control a variable speed fan to establish and maintain flow during operation to preclude significant alteration of preexisting exhaust flows (col. 5, lines 44-53).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tonsich by providing a treatment assembly Kitch because a commercially available pressure sensor can be used to control a variable speed fan to establish and maintain flow during operation to preclude significant alteration of preexisting exhaust flows (Kitch, col. 5, lines 44-53).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tonsich, as applied to claim 13 above, and in further view of Vross.
Regarding claim 14, Tonsich discloses all the limitations of claim 13, as discussed above. However, Tonsich does not explicitly disclose admitting, by a fresh air damper disposed between the inlet and the treatment house, ambient air into the treatment house. 
Vross discloses a method for reducing the transmission of noxious fumes (claim 14) using a system comprising filtration units for filtering fumes (Figs. 1, 2; col. 8, lines 7-11) comprising a mobile filtration unit 10 (col. 4, line 37). Vross teaches that when fumes are transported into a plenum 22 of the mobile filtration unit (col. 4, lines 56-57), they may be mixed with ambient air entering through air inlet units 92 (Fig. 4; col. 7, lines 2-5) using adjustable dampers 94 (col. 6, lines 60-62) (i.e., a fresh air damper). Vross teaches it has been discovered that cooling fumes to 110° F can considerably increase the efficiency of a filtration unit (col. 7, lines 9-12). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Tonsich by admitting, by a fresh air damper disposed between the inlet and the treatment house, ambient air into the treatment house as taught by Vross because (1) Vross teaches filters that are effective for removing particulate matter (Vross, col. 5, lines 15-19, 47-49), (2) cooling fumes to 110° F can considerably increase the efficiency of a filtration unit (Vross, col. 7, lines 9-12), (3) the air inlet units of a fresh air damper Vross are disposed between a Vross, Fig. 1; col. 4, lines 56-57) and a first filtration cabinet 38 (Vross, Fig. 2; col. 5, line 9) (i.e., between an inlet and a treatment house), so the recited disposition of the claimed fresh air damper would have been prima facie obvious, and (4) the skilled practitioner would have been aware of the technique of cooling filters using ambient air and would have found it prima facie obvious to optimize filtration conditions accordingly.

Regarding claim 15, Tonsich teaches that the emission control system is powered by a generator 162 (Figs. 1 & 7; col. 7, lines 32-34) of which the fan is a part (col. 7, lines 46-48), so powering the fan by a generator in the treatment assembly would have been prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich in view of Vross, as applied to claim 15 above, and further in view of Malone.
Vross teaches that fumes should be cooled to 110° F (i.e., a maximum temperature) to increase the efficiency of a filtration unit (col. 7, lines 9-12), so Vross implicitly teaches the monitoring of a temperature in a treatment house, and the maintaining of a temperature at a level below a maximum temperature by operating a fresh air damper would have been prima facie obvious in view of the adjustable damper 94 that regulates an amount of ambient air entering a plenum of the mobile filtration unit (col. 6, lines 60-62). However, Tonsich in view of Vross does not explicitly disclose a controller configured to carry out these functions.
Malone discloses a filtration module for filtering particles from an exhaust (col. 4, lines 57-60; col. 5, lines 1-2, 17-18). Malone teachees an air-cooling module 60 that cools the exhaust with outside air 208a before entering electrostatic filter module 71/209 (Figs. 1 & 2; col. 4, lines 21-23, 66-68, col. 8, lines 1-2). Malone teaches that the cooling module is operated by a controller 221 of a control system 220 using temperature monitors (Fig. 3; col. 6, lines 4-12).
Tonsich in view of Vross by monitoring, by a controller in the treatment assembly, a temperature in the treatment house; and maintaining, by the controller, the temperature at a level below a maximum temperature by operating the fresh air damper as taught by Malone because (1) Vross teaches the cooling of fumes to 110° F (i.e., a maximum temperature) using dampers (Vross, col. 7, lines 9-12; col. 6, lines 60-62), (2) a controller was known to be useful to manage the cooling of exhaust with outside air (Malone, Fig. 3; col. 4, lines 21-23, 66-68, col. 8, lines 1-2), and (3) it has been held that an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 (III).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich, as applied to claim 11 above, and further in view of Vross and Malone.
Tonsich discloses all the limitations of claim 11, as discussed above. Tonsich further discloses a mobile emissions control system 104 that comprises:
a fan 136 to draw exhaust into the system (Fig. 1; col. 7, lines 46-48) (i.e., inducing, by a fan in the treatment assembly, a flow of the exhaust stream through the inlet as the input stream);
filter housing between the utility duct 106 and the filter housing 142 (Fig. 1) (i.e., assembling a treatment house between the inlet and the fan); and
a generator 162 that powers the emissions control system (col. 7, lines 32-34) (i.e., self-powering the treatment assembly by the generator).
However, Tonsich does not explicitly disclose (i) coupling a motor with the fan n; (ii) operating, by a control system, the treatment assembly; or (iii) coupling a generator in the treatment assembly with the motor and with the control system.
Vross discloses an electric drive motor 58 mounted within blower module 53 (Fig. 6; col. 5, lines 42-43) (i.e., a motor coupled with the fan).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Tonsich by coupling a motor with the fan as taught by Vross because (1) Tonsich teaches a fan but does not discuss a motor for powering it (Tonsich, col. 7, lines 46-48), and (2) an electric drive motor 58 can power a blower module 53 (Vross, Fig. 6; col. 5, lines 42-43).
Regarding (ii), Malone teaches a control system 220 the controls an electrostatic filtration module (Fig. 3; col. 5, lines 1-2, 23-24) in a system that induces the movement of exhaust using a fan (col. 4, lines 35-37) and that uses motors (col. 9, lines 3-4). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Tonsich in view of Vross by operating, by a control system, the treatment assembly as taught by Malone because the operation of a filtration system can be managed by a control system (Malone, col. 5, lines 1-2, 23-24).
Regarding (iii), Vross discloses an electric drive motor 58 mounted within blower module 53 (Fig. 6; col. 5, lines 42-43), and an engine that powers the blower (col. 5, lines 36-38; col. 7, line 28), and Malone teaches a computer-based controller that controls system motors (Fig. 5; col. 5, lines 66-68), so in view of the teaching of Tonsich of a the coupling of a generator 162 that powers an emissions control system (col. 7, lines 32-34), coupling a generator in the treatment assembly with the motor and with the control system would have been prima facie obvious to provide power and control the movement of a gas stream to be treated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich in view of Vross and Malone, as applied to claim 17 above, and further in view of Kitch.
Tonsich in view of Vross and Malone does not explicitly disclose monitoring, by at least one controller, operation of the motor and of the generator; and displaying faults in the monitored operation through an operator interface.
Kitch discloses an engine driven electrical generating system for use in confined space enclosures (Abstract). Kitch teaches an onboard computer for interpreting diagnostic code signals and displaying desired parameters on a graphic interface ([0029]). Kitch further teaches the digital display of numeric error codes and error code light flashing ([0039]). Kitch teaches that such systems are needed to allow the troubleshooting of a generator ([0038]) to simplify repair in the event of a common failure ([0020]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Tonsich in view of Vross and Malone by monitoring, by at least one controller, operation of the motor and of the generator; and displaying faults in the monitored operation through an operator interface as taught by Kitch because (1) Tonsich discloses a mobile system that requires a generator for power (Tonsich, Abstract; col. 4, line 66), and (2) the digital display of numeric error codes allows for the troubleshooting of a generator to simplify repair in the event of a common failure (Kitch, [0020], [0038], [0039]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tonsich, as applied to claim 11 above, and further in view of Powell.
Tonsich discloses all the limitations of claim 11, as discussed above. However, Powell does not explicitly disclose receiving input by a controller and from at least one pressure sensor; and determining, by the controller using the input, a flow through the treatment assembly. 
Powell discloses an exhaust gas collection system for capturing exhaust gas emitted by an engine of a vessel at berth (Abstract) and delivering them to an emissions treatment system (i.e., a Powell teaches the use of a commercially available pressure sensor to control a variable speed fan to establish and maintain flow during operation to preclude significant alteration of preexisting exhaust flows (col. 5, lines 44-53).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Tonsich by receiving input by a controller and from at least one pressure sensor; and determining, by the controller using the input, a flow through the treatment assembly as taught by Kitch because a commercially available pressure sensor can be used to control a variable speed fan to establish and maintain flow during operation to preclude significant alteration of preexisting exhaust flows (Kitch, col. 5, lines 44-53).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Solimar (US 5,073,259) discloses a system for separating particulate matter from an air stream (Abstract; Fig. 1) comprising a truck trailer 1 (col. 2, line 65) and filter units 8 (Fig. 2; col. 3, line 11).
Thomsen (US 2004/0047776 A1) discloses an air decontamination device (Abstract; Fig. 9) that uses duct adapters 68, 86 for the passage of air through the device (Fig. 2; [0098]).
Zimmerman (US 2008/0184889 A1) discloses a mobile air contaminant control system (Abstract) comprising a filter assembly 30 in a semi trailer (Fig.1; [0031]) that draws contaminated air using fans 34 (Fig. 4; [0034]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772